Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group 3, claims 10-12 in the reply filed on 4-15-22 is acknowledged.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The ABS, PC, m-PPE and POM of claim 12 lack antecedent basis in claim 10 since these materials are not polyamides.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



It is assumed that the polyolefin, polyamide and polyether monomers are actually monomers for forming polyolefin, polyamide and polyethers despite the fact that polyolefins, polyamides and polyethers are not monomers since the claims otherwise make no sense.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Tanaka et al. (US 2005/0095444).
Example 4 on page 9 discloses a material containing a “conductive masterbatch C” containing a lithium cation (paragraphs 106 and 107) in which the material contains a block copolymer of polyamide (reading on both the base material and “heat generating material”) and a block of polyether. Note also paragraph 76 indicating that a mixture of polyethyleneoxide and nylon 12 as in claim 12 may be used instead of the block copolymer. With regard to applicants limitation that the cation is migratable, note applicants figure 9 indicating that polyether chains enable migration of ions by application of a high frequency alternate current voltage and note also paragraph 70 of the reference confirming this in that paragraph 70 discloses ionic conduction (i.e. a process in which ions migrate) where voltage is applied (paragraph 123) while the ion is held by the polyether. Hence applicants characteristic is assumed inherent. 





Claims 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Suzuki et al. (US 5395870) as evidenced by Tanaka et al. (US 2005/0095444), cited above.
The reference discloses a composition containing a polyoxyethylene glycol, polymerized caprolactam and an electrolyte (abstract and column 7, lines 38-54) such as reads on applicants PA6 of line 3 of claim 12 and dielectric heat generating material of line 5 of claim 12. Note that the electrolytes used in the examples all include metals except for “C-6” and “C-7” at column 12, lines 34-45. Note that a PMMA “C-11” may be blended at column 12, lines 25-28 such as reads on applicants polyolefin as the term is used by applicants. While the reference does not explicitly disclose that the metal cation is migratable or that the cation is held by the polyether moiety, this would be inherent and recognized by those skilled in the art as evidenced by Tasaka at paragraph 70 as set out above.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-26-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765